Title: Thomas Jefferson to James Hamilton, 17 February 1813
From: Jefferson, Thomas
To: Hamilton, James


          Sir Monticello Feb. 17. 13.
           My letter of June 25. informed you that I had deposited in the bank of Richmond my own subscription of 50.D. with those of Geo. Gilmer & J. B. Magruder: and that of Aug. 26. informed you that mr Watson’s was just recieved, that I expected to recieve shortly those of messrs  Divers, Meriwether [’s] & Hudson, that I would get mr Mclure to make personal application to them (as I seldom go from home myself) and that as soon as their parts should be recieved, the whole should be remitted immediately to the bank of Richmond, subject to your order. on the 24th of Octob. mr Divers paid his subscription, and being in constant expectation of recieving those of Messrs Meriwether & Hudson and of closing the business by a single remittance of the whole to the bank as I had proposed, I deferred remitting until I recieved information, indirectly, tho’ I presume truly, that messrs Meriwether & Hudson had themselves placed theirs in the bank. this I did not learn till the last month, and immediately placed in the bank those I had recieved of messrs Watson & Divers. this therefore closes as much of the agency in this business as I had undertaken, the cases engagements of Messrs Monroe & Nelson & of Govr Barber being advised to be otherwise applied for, & mr Minor’s paiment explained in the same letter of Aug. 26. it has been longer in hand than I expected, & I am glad it is at length completed, and that I can avail myself of a direct conveyance of this letter by mr Mclure, who sets out tomorrow for your neighborhood. Adding the assurance of my esteem & respect
          
            Th:
            Jefferson
        